                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


DARNELL INGRAM,

                      Plaintiff,

       v.                                                             Case No. 19-C-74

FOND DU LAC COUNTY DEPARTMENT
OF SOCIAL SERVICES, et al.,

                      Defendants.


              ORDER GRANTING MOTION FOR EXTENSION OF TIME


       Pro se Plaintiff Darnell Ingram has moved for modification of the Scheduling Order to

extend time for him to complete discovery. He is currently in custody and, under the current

Scheduling Order, the discovery is to be completed by June 18, 2019. Ingram’s motion is granted

and he may have until October 1, 2019 to complete discovery.

       This is not to prevent the defendants from filing a dispositive motion at such earlier time as

the case permits. Defendants should not have to delay resolving the case simply because the

plaintiff finds himself incarcerated. Summary Judgment motions depend on whether there are any

facts in dispute. Plaintiff should not need a law library to determine whether he has factual

disagreements with defendants. Accordingly, the motion is granted with the above understanding.

       SO ORDERED this         16th day of May, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court
